 



Exhibit 10.1
STOCK PURCHASE AGREEMENT
     This Stock Purchase Agreement (this “Agreement”) is made and entered into
this 8th day of February, 2006, by and among Jack Friedman (“Seller”), and
Friedman Industries, Incorporated, a Texas corporation (“Buyer”).
W I T N E S S E T H:
     WHEREAS, Seller desires to sell, and Buyer desires to acquire, an aggregate
of 551,248 shares of common stock, par value $1.00, of Buyer (the “Shares”), in
consideration of an aggregate of $2,707,179 (the “Purchase Price”), all upon the
terms and conditions set forth herein; and
     WHEREAS, the parties hereto desire to set forth certain representations,
warranties and agreements, all as more fully set forth below;
     NOW, THEREFORE, in consideration of the premises and the respective
covenants and agreements contained herein, the parties hereto agree as follows:
ARTICLE 1
PURCHASE AND SALE OF SHARES
     1.1 Purchase and Sale. Subject to the terms and conditions of this
Agreement, Buyer herewith has purchased from Seller, and Seller herewith has
sold to Buyer, the Shares, for the Purchase Price.
     1.2 Delivery of Shares. Seller has herewith delivered and surrendered to
Buyer certificates representing the Shares, duly endorsed in blank and
accompanied by appropriate stock powers, assignments and such instruments of
conveyance as have been reasonably requested by Buyer to evidence the sale and
purchase of the Shares hereunder.
     1.3 Delivery of Purchase Price. In reliance on the representations and
warranties of Seller set forth in this Agreement and in full consideration of
the transfer by Seller to Buyer of the Shares, Buyer has delivered the Purchase
Price to Seller by wire transfer of $2,707,179 to a bank account specified by
Seller.
ARTICLE 2
CLOSING
     The consummation of the transactions contemplated by this Agreement (the
“Closing”) took place at the offices of Fulbright & Jaworski L.L.P., 1301
McKinney, Houston, Texas, at 1:00 p.m. (Houston time) on the date hereof (the
“Closing Date”). All transactions contemplated by this Agreement to be
consummated at the Closing shall be deemed to have occurred simultaneously.

 



--------------------------------------------------------------------------------



 



ARTICLE 3
REPRESENTATIONS, WARRANTIES AND COVENANTS
OF SELLER
     Seller represents and warrants to Buyer and covenants and agrees as
follows:
     3.1 Ownership. Seller is the record and beneficial owner of the Shares and
owns the Shares free and clear of any liens, pledges, mortgages, claims,
charges, security interests or other encumbrances, options, defects or other
rights of any third person of any nature whatsoever (individually, a “Lien and
collectively, “Liens”). Seller has full authority to transfer the Shares and,
upon Buyer’s purchase of the Shares, Buyer will acquire the Shares free and
clear of all Liens.
     3.2 Validity of Agreement and Conflict with Other Agreements.
     (a) Seller has all requisite legal right, power, capacity and authority to
execute and deliver this Agreement and to perform fully his obligations
hereunder. This Agreement has been duly executed and delivered by Seller and is
the valid and binding obligation of Seller, enforceable against Seller in
accordance with its terms except as may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance or other similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles.
     (b) The execution, delivery and performance of this Agreement by Seller and
the consummation of the transactions contemplated hereby by Seller will not,
with or without the passage of time or the giving of notice or both:
     (i) conflict with, constitute a breach, violation or termination of any
provision of, or constitute a default or require any consent, approval or other
third party action under, any contract, agreement, indenture, note, lease,
mortgage, license, commitment or other binding arrangement to which Seller is a
party or by which Seller or the Shares may be bound;
     (ii) result in an acceleration or increase of any amounts due from Seller
to any Person;
     (iii) result in the creation or imposition of any Lien on the Shares;
     (iv) violate any provision of law, judgment, rule, order, decree or any
other restriction applicable to Seller; or
     (v) require any consent or approval of, or filing with or notice to, any
public or governmental body or authority, under any provision of law applicable
to Seller, other than those required to be filed pursuant to the Securities
Exchange Act of 1934 and the rules and regulations promulgated pursuant thereto.

-2-



--------------------------------------------------------------------------------



 



     3.3 No Violations.
     (a) The consummation of the transactions contemplated hereby will not cause
any violation of any order of any governmental entity or any law, ordinance,
regulation, order, requirement, statute, rule, permit, concession, grant,
franchise, license or other governmental authorization relating or applicable to
Seller or to any of Seller’s properties or assets.
     (b) There is no currently pending proceedings nor to the knowledge of
Seller have any proceedings been filed or threatened against either Seller or
Seller’s properties or assets, at law or in equity, before or by any
governmental entity that, if adversely determined, might jeopardize or
materially adversely affect the transactions contemplated by this Agreement or
materially and adversely affect the use of or value of the Shares.
     3.4 No Bankruptcy. Seller has: not (i) filed for voluntary bankruptcy (or
have commenced against him an involuntary bankruptcy) under any chapter or
section of the United States Bankruptcy Code; (ii) been adjudged bankrupt or
insolvent in proceedings filed under any section or chapter of the United States
Bankruptcy Code; (iii) made any general assignment for the benefit of creditors;
(iv) been unable, or stated that he is unable, to pay his debts as they become
due or (v) taken any preliminary action with respect to the matters described in
clauses (i) or (iii).
     3.5 Finder’s Fees. Seller has not employed nor retained any investment
banker, broker, agent, finder or other party, or incurred any obligation for
brokerage fees, finder’s fees or commissions, with respect to the sale by Seller
of the Shares or with respect to the transactions contemplated by this
Agreement, or otherwise dealt with anyone purporting to act in the capacity of a
finder or broker with respect thereto whereby any party hereto may be obligated
to pay such a fee or commission.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BUYER
     Buyer represents and warrants to Seller as follows:
     4.1 Corporate Matters. Buyer is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Texas.
     4.2 Validity of Agreement and Conflict with Other Instruments.
     (a) Buyer has all requisite corporate power and authority to enter into
this Agreement and to perform its obligations hereunder.
     (b) The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby have been duly authorized by all requisite
corporate action of Buyer. This Agreement has been duly executed and delivered
by Buyer and is the valid and binding obligation of Buyer, enforceable against
Buyer in accordance with

-3-



--------------------------------------------------------------------------------



 



its terms, except as may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance or other similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles.
     (c) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby by Buyer will not, with or
without the passage of time or the giving of notice or both:
     (i) conflict with, constitute a breach, violation or termination of any
provision of, or constitute a default under, any contract, agreement, indenture,
note, lease, mortgage, license, commitment or other binding arrangement to which
Buyer is a party or by which Buyer may be bound;
     (ii) conflict with or violate the articles of incorporation or the bylaws
of Buyer;
     (iii) violate any provision of law, judgment, rule, order, decree or any
other restriction applicable to Buyer; or
     (iv) require any consent or approval of, or filing with or notice to, any
public or governmental body or authority, under any provision of law applicable
to Buyer other than those required to be filed pursuant to the Securities
Exchange Act of 1934 and the rules and regulations promulgated pursuant thereto.
     4.3 No Violations or Litigation.
     (a) The consummation of the transactions contemplated hereby will not cause
any violation of any order of any governmental entity or any law, ordinance,
regulation, order, requirement, statute, rule, permit, concession, grant,
franchise, license or other governmental authorization relating or applicable to
Buyer or to any of Buyer’s properties or assets.
     (b) There is no currently pending proceedings nor to the knowledge of Buyer
have any proceedings been filed or threatened against Buyer, at law or in
equity, before or by any governmental entity that, if adversely determined,
might jeopardize or materially adversely affect the transactions contemplated by
this Agreement.
     4.4 No Bankruptcy. Buyer has not: (i) filed for voluntary bankruptcy (or
have commenced against it an involuntary bankruptcy) under any chapter or
section of the United States Bankruptcy Code; (ii) been adjudged bankrupt or
insolvent in proceedings filed under any section or chapter of the United States
Bankruptcy Code; (iii) made any general assignment for the benefit of creditors;
(iv) been unable, or stated that it is unable, to pay its debts as they become
due or (v) taken any preliminary action with respect to the matters described in
clauses (i) or (iii).
     4.5 Finder’s Fees. Other than GulfStar Group, Buyer has not employed or
retained any investment banker, broker, agent, finder or other party, or
incurred any obligation for

-4-



--------------------------------------------------------------------------------



 



brokerage fees, finder’s fees or commissions, with respect to the sale by Seller
of the Shares or with respect to the transactions contemplated by this
Agreement, or otherwise dealt with anyone purporting to act in the capacity of a
finder or broker with respect thereto whereby any party hereto may be obligated
to pay such a fee or commission.
ARTICLE 5
INDEMNIFICATION
     5.1 Seller’s Indemnity. Subject to the provisions of this Article 5, Seller
agrees to indemnify and hold Buyer and its officers, directors, shareholders,
agents, employees, representatives, successors and assigns (said Persons being
sometimes referred to in this Section 5.1 as “Buyer’s Indemnitees”) harmless
from and against and in respect of any loss, cost, claim, demand, assessment,
judgment, liability, damage or expense (including interest, penalties and
attorneys’ and accountants’ fees) (collectively “Buyer’s Damages”), arising out
of or resulting from, and shall pay Buyer’s Indemnitees the full amount of
Buyer’s Damages that Buyer’s Indemnitees may be obligated to pay on account of
any breach of any representation or warranty or failure to perform any covenant
or agreement made or undertaken by Seller in this Agreement.
     5.2 Buyer’s Indemnity. Subject to the provisions of this Article 5, Buyer
agrees to indemnify and hold Seller, his agents, representatives, successors and
assigns (said Persons being sometimes referred to in this Section 5.2 as
“Seller’s Indemnitees”) harmless from and against and in respect of any loss,
cost, claim, demand, assessment, judgment, liability, damage or expense
(including interest, penalties, and attorney’s and accountant’s fees)
(collectively “Seller’s Damages”) arising out of or resulting from, and shall
pay Seller’s Indemnitees the full amount thereof that Seller’s Indemnitees may
be obligated to pay on account of any breach of any representation or warranty
or failure to perform any covenant or agreement made or undertaken by Buyer in
this Agreement.
     5.3 Procedure. All claims for indemnification by a party under this
Article 5 (the party claiming indemnification and the party against whom such
claims are asserted being hereinafter called the “Indemnified Party” and the
“Indemnifying Party”, respectively) shall be asserted and resolved as follows:
     (a) In the event that any claim or demand for which an Indemnifying Party
would be liable to an Indemnified Party hereunder is asserted against or sought
to be collected from such Indemnified Party by a third party, such Indemnified
Party shall, promptly but in any event within 30 days of the receipt thereof,
give notice (the “Claim Notice”) to the Indemnifying Party of such claim or
demand, specifying the nature of and specific basis for such claim or demand and
the amount or the estimated amount thereof to the extent then feasible, which
estimate shall not be binding upon either party in its effort to collect the
final amount of such claim or demand. To the extent the Indemnifying Party is
prejudiced thereby, the failure to so notify the Indemnifying Party of any such
claims or action shall relieve the Indemnifying Party from liability that it may
have to the Indemnified Party under the indemnification provisions contained in
this

-5-



--------------------------------------------------------------------------------



 



Article 5, but only to the extent of the actual loss incurred, and shall not
relieve the Indemnifying Party from any liability that it may have to the
Indemnified Party otherwise than under this Article 5. In any case, if any such
actions shall be brought against the Indemnified Party and the Indemnified Party
shall notify the Indemnifying Party of the commencement thereof, the
Indemnifying Party shall be entitled to assume the defense thereof at its own
expense with counsel reasonably acceptable to the Indemnified Party. If the
Indemnifying Party does not assume such defense by written notice to the
Indemnified Party within 15 days of a request from the Indemnified Party to the
Indemnifying Party asking if it intends to assume such defense, the Indemnified
Party shall, in its sole discretion, conduct such defense with counsel of its
choice. If the Indemnifying Party assumes the defense, the Indemnified Party
shall be entitled to participate in the defense at its expense. The settlement
of any claim hereunder by the Indemnifying Party may only be made upon the prior
approval by the Indemnified Party of the terms of the settlement, which approval
shall not be unreasonably withheld, conditioned or delayed, unless the sole
relief provided is monetary damages that are paid in full by the Indemnifying
Party. If the Indemnifying Party has assumed the defense of a claim in
accordance with this Section 5.3(a), the Indemnified Party shall not settle the
claim except with the written consent of the Indemnifying Party or upon the
waiver of any claim for indemnity hereunder with respect to such claim.
     (b) If requested by the Indemnifying Party, the Indemnified Party agrees,
at the Indemnifying Party’s expense, to cooperate with the Indemnifying Party
and its counsel in contesting any claim or demand that the Indemnifying Party
elects to contest, or, if appropriate and related to the claim in question, in
making any counterclaim against the Person asserting the third party claim or
demand, or any cross-complaint against any Person other than an affiliate of the
Indemnified Party.
     (c) If any Indemnified Party should have a claim against the Indemnifying
Party hereunder that does not involve a claim or demand being asserted against
or sought to be collected from it by a third party, the Indemnified Party shall
send a Claim Notice with respect to such claim to the Indemnifying Party.
     5.4 Failure to Pay Indemnification. If and to the extent the Indemnified
Party shall make written demand upon the Indemnifying Party for indemnification
authorized pursuant to this Article 5 and the Indemnifying Party shall refuse or
fail to pay in full within ten business days of such written demand the amounts
demanded pursuant hereto and in accordance herewith, then the Indemnified Party
may utilize any legal or equitable remedy to collect from the Indemnifying Party
the amount of its Damages plus all costs, including reasonable attorneys’ fees
incurred in connection with such collection efforts. Nothing contained herein is
intended to limit or constrain the Indemnified Party’s rights against the
Indemnifying Party for indemnity, the remedies herein being cumulative and in
addition to all other rights and remedies of the Indemnified Party.

-6-



--------------------------------------------------------------------------------



 



ARTICLE 6
NATURE OF STATEMENTS AND SURVIVAL
OF COVENANTS, REPRESENTATIONS,
WARRANTIES AND AGREEMENTS
     All representations and warranties made by the parties in this Agreement or
pursuant hereto shall survive the Closing Date, notwithstanding any
investigation heretofore or hereafter made by or on behalf of any of them and
shall not be deemed merged into any instruments or agreements delivered at
Closing and shall remain in full force and effect for a period of two years
following the Closing Date (the period during which the representations and
warranties shall survive being referred to herein with respect to such
representations and warranties as the “Survival Period”), except as to
representations and warranties as to title to the Shares which shall not
terminate. Any claim for indemnification made during the Survival Period shall
be valid and the representations and warranties relating thereto shall remain in
effect for purposes of such indemnification notwithstanding such claim may not
be resolved within the Survival Period.
ARTICLE 7
MISCELLANEOUS
     7.1 Notices. All notices, requests, consents, directions and other
instruments and communications required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been duly given if
delivered personally, if mailed first-class, postage prepaid, registered or
certified mail, or if sent by telegram, telex, facsimile, telecommunication or
other similar form of communication (with receipt confirmed), as follows:
If to Sellers to:
Jack Friedman
14 Stonegate
Longview, Texas 75601
Copies to:
Phil Brin
P.O. Box 106
Longview, Texas 75606
Attention:       Phil Brin
Facsimile:                                               
Confirm:       903-753-8067

-7-



--------------------------------------------------------------------------------



 



If to Buyer, to:
Friedman Industries, Incorporated
1121 Judson Road, Suite 124
Longview, TX 75601
Attention:     President
Facsimile:     (903) 758-2265
Confirm:       (903) 758-3431
Copies to:
Fulbright & Jaworski L.L.P.
1301 McKinney, Suite 5100
Houston, TX 77010
Attention:     Laura Ann Smith
Facsimile:     (713) 651-5246
Confirm:       (713) 651-5304
or to such other address and to the attention of such other person(s) or
officer(s) as any party may designate by written notice. Any notice shall be
effective upon delivery.
     7.2 Assignment. No party to this Agreement may sell, transfer, assign,
pledge or hypothecate its, his or her rights, interests or obligations under
this Agreement.
     7.3 Successors. This Agreement shall inure to the benefit of, be binding
upon, and be enforceable by the parties hereto and their respective successors
and assigns.
     7.4 Expenses. Except as otherwise set forth herein, and whether or not the
transactions contemplated by this Agreement shall be consummated, each party
agrees to pay, without right of reimbursement from any other party, the costs
incurred by such party incident to the preparation and execution of this
Agreement and performance of its obligations hereunder, including without
limitation the fees and disbursements of legal counsel, accountants and
consultants employed by such party in connection with the transactions
contemplated by this Agreement.
     7.5 Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties relating to the subject matter hereof and
thereof and supersedes all prior representations, communications and
arrangements, whether oral, written or inferred, between the parties relating to
the subject matter hereof. This Agreement may not be modified or amended, except
upon a written instrument executed by Seller and by a duly authorized
representative of Buyer.
     7.6 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Texas.

-8-



--------------------------------------------------------------------------------



 



     7.7 Waiver. The waiver of any breach of any term or condition of this
Agreement shall not be deemed to constitute the waiver of any other breach of
the same or any other term or condition.
     7.8 Headings. The headings of the Articles and Sections of this Agreement
have been inserted for convenience of reference only and shall in no way
restrict or otherwise modify any of the terms or provisions hereof or affect in
any way the meaning or interpretation of this Agreement.
     7.9 Definition of Person. As used in this Agreement, “Person” shall mean a
corporation, an association, a partnership, an organization, a business, an
individual, a government or political subdivision thereof or a government
agency.
     7.10 Severability. Any provision hereof that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     7.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     7.12 Negotiated Transaction. The provisions of this Agreement were
negotiated by the parties hereto, and this Agreement shall be deemed to have
been drafted by all of the parties hereto.
     7.13 Spousal Consent. Seller is an individual and is married, therefore,
Seller’s spouse is also executing this Agreement. By executing this Agreement,
Seller’s spouse (i) acknowledges that she knows of the contents of this
Agreement, (ii) consents to the entering into this Agreement by Sellers and
(iii) agrees that this Agreement shall be binding upon her to the extent of her
community property interest and/or any other interest.
[SIGNATURES ON FOLLOWING PAGES]

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date first above written.

              SELLERS:
 
            /s/ JACK FRIEDMAN           Jack Friedman
 
            SELLER’S SPOUSE:
 
            /s/ NAOMI FRIEDMAN           Naomi Friedman
 
       
 
  BUYER:    
 
            FRIEDMAN INDUSTRIES, INCORPORATED
 
       
 
  By:   /s/ WILLIAM E. CROW
 
       
 
  Name:   William E. Crow
 
  Title:   President and Chief Operating Officer

-10-